DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Pgs. 7-9, filed 01/18/2022, with respect to 35 USC 103 rejections have been fully considered but are not persuasive.
Applicant argues that the prior art of record fails to teach or suggest “wherein the integrated on-vehicle system is configured to determine or receive from a cloud server information corresponding with a linger duration during passenger onboarding and offboarding, and wherein the autonomous vehicle is configured to close a vehicle door when no passengers are detected and the linger duration is exceeded.” While Arden and Myers provide a teaching of a linger duration, neither reference discusses the closing of a vehicle door based on both the linger duration being exceeded and a detection that no passengers remain. However, the Examiner notes that, in particular, the limitations directed towards the closing of a vehicle door were not present in a previously-examined claimset and therefore necessitate further search and consideration.
Applicant further argues that the prior art of record fails to teach or suggest “and wherein the criteria comprises a predetermined proximity to the first passenger waypoint.” The Examiner respectfully disagrees and refers to at least paragraph [0096] of Ramot, where it is disclosed that “For example, as shown in example timeline 510, a vehicle may receive a second ride request after picking up the first user and drop off the first user before dropping off the second user…” Thus, the reception of the second ride request is contingent upon picking up the first user (i.e., completion of a criteria based on a predetermined proximity to the first passenger waypoint), after which the second ride request is assigned.
Finally, Applicant argues that the prior art of record fails to teach or suggest “wherein the linger duration is relative to a passenger-specific condition.” In particular, Applicant asserts that Arden fails to 
Accordingly, the previous rejection is withdrawn. However, upon further search and consideration, a new ground(s) of rejection is made in view of Ho, Urano, and Dyer.

Claim Objections
Claim 18 is objected to because of the following informalities:
“and wherein the linger duration…” should be “
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-9, 12, 14-15, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al. (US 2019/0120640 A1), hereinafter Ho, in view of Urano (US 2018/0181128 A1) and in further view of Dyer et al. (US 2019/0353495 A1), hereinafter Dyer.

Regarding claim 1, Ho teaches an autonomous vehicle, comprising:
a virtual driver system (VDS);
Ho teaches ([0119]) that "In some embodiments, an autonomous vehicle includes an AV platform which serves as an operating system and framework for the autonomous functionality of the autonomous vehicle."
and an integrated on-vehicle system having a queue management system configured to manage a queue of passenger waypoints,
Ho teaches ([0119]): "The fleet manager (e.g., fleet manager 303) interacts with the autonomous vehicles (e.g., autonomous vehicles 308) through an interface module, which is a module that runs on the AV platform to provide routes to the AV platform and receive data from the autonomous vehicle's sensors."  Regarding the routes, Ho further teaches ([0046]): “In some of the embodiments of any of (E1)-(E3), the method includes receiving a ride request from a second passenger… wherein the request includes a requested pick-up location and a requested drop-off location for the second passenger. The method further includes updating the route for a respective vehicle of the fleet vehicles, including assigning the second passenger to be picked up and dropped off by the respective vehicle…” Therefore, a route can contain an origin and a destination for a passenger (i.e., a queue of passenger waypoints). 
wherein the integrated on-vehicle system is configured to assign the passenger waypoints to the VDS,
Ho teaches ([0119]): "The fleet manager (e.g., fleet manager 303) interacts with the autonomous vehicles (e.g., autonomous vehicles 308) through an interface module, which is a module that runs on the AV platform to provide routes to the AV platform and receive data from the autonomous vehicle's sensors."
and wherein the passenger waypoints correspond with one or more pick-up or drop-off locations to be stored within the autonomous vehicle,
Ho teaches ([0046]): “In some of the embodiments of any of (E1)-(E3), the method includes receiving a ride request from a second passenger… wherein the request includes a requested pick-up location and a requested drop-off location for the second passenger. The method further includes updating the route for a respective vehicle of the fleet vehicles, including assigning the second passenger to be picked up and dropped off by the respective vehicle…” Ho further teaches ([0191]): "The autonomous vehicle 1410-2… includes non-transitory memory 1404… that stores instructions for one or more client routing applications 1406… In some embodiments, the client routing applications 1406 direct the autonomous vehicles 1410-2 along the selected routes. Client routing applications 1406 may be embodied as any appropriate combination of programs, firmware, operating systems, or other logical or physical aspects of the autonomous vehicle 1410-2." Thus, in order for the client routing applications 1406 to direct the autonomous vehicles along the selected routes, the routes (and by extension, the corresponding passenger waypoints) must be stored at least temporarily within the client routing applications 1406.
However, Ho does not outright teach that the integrated on-vehicle system is configured to re-manage the queue of passenger waypoints based at least in part on a detected number of passengers in the autonomous vehicle, nor that the queue of passenger waypoints corresponds to a sequential aspect of the passenger waypoints with respect to each of the passenger waypoints. Urano teaches an automotive driving system including an occupant state acquisition device, comprising:
wherein the integrated on-vehicle system is configured to re-manage the queue of passenger waypoints based at least in part on a detected number of passengers in the autonomous vehicle,
Urano teaches ([0062]): “The boarding completion state determination unit 15 determines whether or not the vehicle is in a boarding completion state based on the vehicle state acquisition device 13 and the occupant state in the occupant state acquisition device 14 in a case where autonomous driving is started.” Urano further teaches ([0049]): “The occupant state is a state of an occupant of the vehicle (a person riding in the vehicle). The occupant state includes the number of occupants.” Urano even further teaches ([0066]): “Specifically, in a case where “home” as a position of the vehicle on the map, a “single male” as an occupant state, and “between 7:00 and 8:00 in the morning on weekdays” as the time are correlated as the requirements with “A Company” that is a the destination setting unit 16 sets “A Company” as a destination in autonomous driving when the current time is “between 7:00 and 8:00 in the morning on weekdays”, a position on the map is “home”, and an occupant state is a “single male”.” Thus, based on a detection that the occupant state reflects that of a ‘single male’, the passenger waypoint queue is re-managed such that “A Company” becomes the destination. Urano provides an additional example in paragraph [0067], wherein an occupant state of ‘a single male and a single boy’ results in the queue being re-managed for a destination of “B Elementary School”.
wherein the queue of passenger waypoints corresponds to a sequential aspect of the passenger waypoints with respect to each of the passenger waypoints,
Urano teaches ([0066]): “Specifically, in a case where “home” as a position of the vehicle on the map, a “single male” as an occupant state, and “between 7:00 and 8:00 in the morning on weekdays” as the time are correlated as the requirements with “A Company” that is a destination candidate in the destination candidate data, the destination setting unit 16 sets “A Company” as a destination in autonomous driving when the current time is “between 7:00 and 8:00 in the morning on weekdays”, a position on the map is “home”, and an occupant state is a “single male”.” Here, the queue of passenger waypoints corresponds to the position of the vehicle on the map and the destination. Such a queue can be said to be sequential with respect to each of the passenger waypoints, as traveling to the destination comes sequentially after picking up the passenger (in this case, picking up at “home” and sequentially dropping off at “A Company”).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ho to incorporate the teachings of Urano to provide 
However, neither Ho nor Urano outright teach that the integrated on-vehicle system is configured to determine or receive from a could server information corresponding with a linger duration during passenger onboarding and offboarding, and wherein the autonomous vehicle is configured to close a vehicle door when no passengers are detected and the linger duration is exceeded. Dyer teaches a method of quantifying inconvenience for passenger pickups and drop-offs for autonomous vehicles, comprising:
and wherein the integrated on-vehicle system is configured to determine or receive from a cloud server information corresponding with a linger duration during passenger onboarding and offboarding,
Dyer teaches ([0044]): “When a pedestrian meets a certain set of conditions, the computing devices 310 may log an event for a passenger pickup. As an example, the set of conditions may include that the pedestrian is within a predetermined distance, such as 0.5 meters or more or less, the pedestrian then “disappears” from the vehicle’s perception system when the vehicle’s door is open, and thereafter the door closes and the pedestrian is still not visible to the perception system. This logged event may include… a timestamp for the event.” Thus, Dyer is capable of determining that the passenger remains (i.e., a linger duration) invisible to the perception system. Dyer further teaches ([0081]): logs to determine how long a vehicle had to wait after being stopped at a stopping location for a passenger to enter the vehicle and close the door (in the case of a pickup) or how long the vehicle had to wait after being stopped at a stopping location for a passenger to exit the vehicle and close the door (in the case of a drop off).” Thus, Dyer is concerned with this linger duration during both passenger onboarding and offboarding.
and wherein the autonomous vehicle is configured to close a vehicle door when no passengers are detected and the linger duration is exceeded.
Dyer teaches ([0044]): “When a pedestrian meets a certain set of conditions, the computing devices 310 may log an event for a passenger pickup. As an example, the set of conditions may include that the pedestrian is within a predetermined distance, such as 0.5 meters or more or less, the pedestrian then “disappears” from the vehicle’s perception system when the vehicle’s door is open, and thereafter the door closes and the pedestrian is still not visible to the perception system. This logged event may include… a timestamp for the event.”
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ho and Urano to incorporate the teachings of Dyer to provide that the integrated on-vehicle system is configured to determine or receive from a could server information corresponding with a linger duration during passenger onboarding and offboarding, and wherein the autonomous vehicle is configured to close a vehicle door when no passengers are detected and the linger duration is exceeded. Ho, Urano, and Dyer are each directed towards similar pursuits in the field of autonomous vehicle routing. Accordingly, one of ordinary skill in the art would be motivated to incorporate the teachings of Dyer, as doing so advantageously helps to better optimize the selection of the 

Regarding claim 2, Ho, Urano, and Dyer teach the aforementioned limitations of claim 1. Ho further teaches:
a logic device of the integrated on-vehicle system is separate from a logic device of the VDS.
Ho teaches ([0119]): "The fleet manager (e.g., fleet manager 303) interacts with the autonomous vehicles (e.g., autonomous vehicles 308) through an interface module, which is a module that runs on the AV platform [i.e., the interface module is a logic device of the VDS] to provide routes to the AV platform and receive data from the autonomous vehicle's sensors... In some embodiments, the AV platform sends commands to the autonomous vehicle's controls (e.g., acceleration commands, breaking commands, turning commands) through a drive-by-wire system." Therefore, the drive-by-wire system is a logic device of the integrated on-vehicle system which is separate from the interface module running on the AV platform (i.e., the VDS).

Regarding claim 3, Ho, Urano, and Dyer teach the aforementioned limitations of claim 1. However, Ho does not outright teach that the passenger waypoints correspond with one or more sequential pick-up or drop-off locations associated with the autonomous vehicle. Urano further teaches: 
the passenger waypoints correspond with one or more sequential pick-up or drop-off locations associated with the autonomous vehicle.
 Urano teaches ([0066]): “Specifically, in a case where “home” as a position of the vehicle on the map, a “single male” as an occupant state, and “between 7:00 and 8:00 in the morning on weekdays” as the time are correlated as the the destination setting unit 16 sets “A Company” as a destination in autonomous driving when the current time is “between 7:00 and 8:00 in the morning on weekdays”, a position on the map is “home”, and an occupant state is a “single male”.” Here, the queue of passenger waypoints corresponds to the position of the vehicle on the map and the destination. Such a queue can be said to be sequential with respect to each of the passenger waypoints, as traveling to the destination comes sequentially after picking up the passenger (in this case, picking up at “home” and sequentially dropping off at “A Company”).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ho, Urano, and Dyer to further incorporate the teachings of Urano to provide the integrated on-vehicle system is configured to re-manage the queue of passenger waypoints based at least in part on a detected number of passengers in the autonomous vehicle, and that the queue of passenger waypoints corresponds to a sequential aspect of the passenger waypoints with respect to each of the passenger waypoints. Ho, Urano, and Dyer are each directed towards similar pursuits in the field of autonomous vehicle routing. Accordingly, one of ordinary skill in the art would be motivated to further incorporate the teachings of Urano, as doing so advantageously takes into consideration a relationship between an occupant state (i.e., a number of occupants) and a destination desired by the occupant, thereby improving the accuracy of automatically setting a destination desired by the occupant. This ultimately serves to improve the occupant’s convenience, as recognized by Urano ([0008]).

Regarding claim 5, Ho, Urano, and Dyer teach the aforementioned limitations of claim 1. Ho further teaches:
the integrated on-vehicle system further comprises a memory device configured to store information relating to the queue of passenger waypoints.
Ho teaches ([0119]): "The autonomous vehicle includes one or more processors (e.g., CPUs) and memory storing instructions for the modules described with reference to the autonomous vehicle. (e.g., the interface module, the AV platform, drivers for the sensors/controls). The instructions are executed by the one or more processors... The fleet manager (e.g., fleet manager 303) interacts with the autonomous vehicles (e.g., autonomous vehicles 308) through an interface module, which is a module that runs on the AV platform to provide routes to the AV platform and receive data from the autonomous vehicle's sensors." Therefore, since the interface module instructions are stored within a memory and the interface module receives routes (i.e., passenger waypoints), it follows that the routes are stored in the same memory. Ho further teaches ([0046]): “In some of the embodiments of any of (E1)-(E3), the method includes receiving a ride request from a second passenger… wherein the request includes a requested pick-up location and a requested drop-off location for the second passenger. The method further includes updating the route for a respective vehicle of the fleet vehicles, including assigning the second passenger to be picked up and dropped off by the respective vehicle…”; see also [0043].In the previous citations, Ho demonstrates that the route for a given vehicle can be updated, implying that the original route is known (i.e., stored).

Regarding claim 6, Ho, Urano, and Dyer teach the aforementioned limitations of claim 1. Ho further teaches:
the integrated on-vehicle system is configured to adjust the queue of passenger waypoints when the autonomous vehicle receives new passenger waypoints.
Ho teaches ([0046]): “In some of the embodiments of any of (E1)-(E3), the method includes receiving a ride request from a second passenger… wherein the request includes a requested pick-up location and a requested drop-off location for the second passenger. The method further includes updating the route for a respective vehicle of the fleet vehicles, including assigning the second passenger to be picked up and dropped off by the respective vehicle…” The Examiner notes that routes are received by the vehicles through the fleet manager; through receiving the updated route, the on-vehicle system would also update its own route in order to pick up and drop off the second passenger as a result of the new ride request from the second passenger.

Regarding claim 7, Ho, Urano, and Dyer teach the aforementioned limitations of claim 1. However, neither Ho nor Urano outright teach that the linger duration is relative to a passenger-specific condition. Dyer further teaches:
wherein the linger duration is relative to a passenger-specific condition.
Dyer teaches ([0044]): “When a pedestrian meets a certain set of conditions, the computing devices 310 may log an event for a passenger pickup. As an example, the set of conditions may include that the pedestrian is within a predetermined distance, such as 0.5 meters or more or less, the pedestrian then “disappears” from the vehicle’s perception system when the vehicle’s door is open, and thereafter the door closes and the pedestrian is still not visible to the perception system. This logged event may include… a timestamp for the event.” Dyer further teaches ([0081]): “In some instances, when assessing an inconvenience value, the server computing devices 110 may use the logs to determine how long a vehicle had to wait after being stopped at a stopping location for a passenger to enter the vehicle and close the door (in the case of a  how long the vehicle had to wait after being stopped at a stopping location for a passenger to exit the vehicle and close the door (in the case of a drop off).”
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ho, Urano, and Dyer to further incorporate the teachings of Dyer to provide that the linger duration is relative to a passenger-specific condition. Ho, Urano, and Dyer are each directed towards similar pursuits in the field of autonomous vehicle routing. Accordingly, one of ordinary skill in the art would be motivated to further incorporate the teachings of Dyer, as doing so advantageously helps to better optimize the selection of the most convenient or least inconvenient stopping locations for picking up and dropping off passengers, as recognized by Dyer ([0081]).

Regarding claim 8, Ho teaches an integrated on-vehicle system for an autonomous vehicle, the integrated on-vehicle system comprising:
a queue management system comprising at least one memory that stores computer-executable instructions, and at least one processor configured to access the at least one memory, wherein the at least one processor is configured to execute the computer-executable instructions to:
Ho teaches ([0119]): "The autonomous vehicle includes one or more processors (e.g., CPUs) and memory storing instructions for the modules described with reference to the autonomous vehicle. (e.g., the interface module, the AV platform, drivers for the sensors/controls). The instructions are executed by the one or more processors."
determine a queue of passenger waypoints;
Ho teaches ([0119]): "The fleet manager (e.g., fleet manager 303) interacts with the autonomous vehicles (e.g., autonomous vehicles 308) through an interface module, which is a module that runs on the AV platform to provide routes to the AV platform and receive data from the autonomous vehicle's sensors."  Regarding the routes, Ho further teaches ([0046]): “In some of the embodiments of any of (E1)-(E3), the method includes receiving a ride request from a second passenger… wherein the request includes a requested pick-up location and a requested drop-off location for the second passenger. The method further includes updating the route for a respective vehicle of the fleet vehicles, including assigning the second passenger to be picked up and dropped off by the respective vehicle…” See also [0043]. Therefore, a route can contain an origin and a destination for a passenger (i.e., a queue of passenger waypoints).       
and assign each passenger waypoint to a virtual driver system (VDS) of the autonomous vehicle,
Ho teaches ([0119]): "The fleet manager (e.g., fleet manager 303) interacts with the autonomous vehicles (e.g., autonomous vehicles 308) through an interface module, which is a module that runs on the AV platform to provide routes to the AV platform and receive data from the autonomous vehicle's sensors."
and wherein each passenger waypoint corresponds with one or more pick-up or drop-off locations to be stored within the autonomous vehicle,
Ho teaches ([0191]): "The autonomous vehicle 1410-2… includes non-transitory memory 1404… that stores instructions for one or more client routing applications 1406… In some embodiments, the client routing applications 1406 direct the autonomous vehicles 1410-2 along the selected routes. Client routing applications 1406 may be embodied as any appropriate combination of programs, firmware, operating systems, or other logical or physical aspects of the autonomous vehicle 1410-2." Thus, in order for the client routing applications 1406 to direct the autonomous vehicles along the selected 
However, Ho does not outright teach that the integrated on-vehicle system is configured to re-manage the queue of passenger waypoints based at least in part on a detected number of passengers in the autonomous vehicle, nor that the queue of passenger waypoints corresponds to a sequential aspect of the passenger waypoints with respect to each of the passenger waypoints. Urano teaches an automotive driving system including an occupant state acquisition device, comprising:
wherein the integrated on-vehicle system is configured to re-manage the queue of passenger waypoints based at least in part on a detected number of passengers in the autonomous vehicle,
Urano teaches ([0062]): “The boarding completion state determination unit 15 determines whether or not the vehicle is in a boarding completion state based on the vehicle state acquisition device 13 and the occupant state in the occupant state acquisition device 14 in a case where autonomous driving is started.” Urano further teaches ([0049]): “The occupant state is a state of an occupant of the vehicle (a person riding in the vehicle). The occupant state includes the number of occupants.” Urano even further teaches ([0066]): “Specifically, in a case where “home” as a position of the vehicle on the map, a “single male” as an occupant state, and “between 7:00 and 8:00 in the morning on weekdays” as the time are correlated as the requirements with “A Company” that is a destination candidate in the destination candidate data, the destination setting unit 16 sets “A Company” as a destination in autonomous driving when the current time is “between 7:00 and 8:00 in the morning on weekdays”, a position on the map is “home”, and an occupant state is a “single male”.” Thus, based on a detection that the occupant state reflects that of a ‘single male’, the passenger waypoint queue is re-managed such that “A Company” becomes the 
wherein the queue of passenger waypoints corresponds to a sequential aspect of the passenger waypoints with respect to each of the passenger waypoints,
Urano even further teaches ([0066]): “Specifically, in a case where “home” as a position of the vehicle on the map, a “single male” as an occupant state, and “between 7:00 and 8:00 in the morning on weekdays” as the time are correlated as the requirements with “A Company” that is a destination candidate in the destination candidate data, the destination setting unit 16 sets “A Company” as a destination in autonomous driving when the current time is “between 7:00 and 8:00 in the morning on weekdays”, a position on the map is “home”, and an occupant state is a “single male”.” Here, the queue of passenger waypoints corresponds to the position of the vehicle on the map and the destination. Such a queue can be said to be sequential with respect to each of the passenger waypoints, as traveling to the destination comes sequentially after picking up the passenger (in this case, picking up at “home” and sequentially dropping off at “A Company”).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ho to incorporate the teachings of Urano to provide the integrated on-vehicle system is configured to re-manage the queue of passenger waypoints based at least in part on a detected number of passengers in the autonomous vehicle, and that the queue of passenger waypoints corresponds to a sequential aspect of the passenger waypoints with respect to each of the passenger waypoints. Ho and Urano are each directed towards similar pursuits in the field of autonomous vehicle routing. Accordingly, one of ordinary skill in the art would be motivated to incorporate the teachings of Urano, as doing so advantageously takes into consideration a relationship 
However, neither Ho nor Urano outright teach that the integrated on-vehicle system is configured to determine or receive from a could server information corresponding with a linger duration during passenger onboarding and offboarding, and wherein the autonomous vehicle is configured to close a vehicle door when no passengers are detected and the linger duration is exceeded. Dyer teaches a method of quantifying inconvenience for passenger pickups and drop-offs for autonomous vehicles, comprising:
and wherein the integrated on-vehicle system is configured to determine or receive from a cloud server information corresponding with a linger duration during passenger onboarding and offboarding,
Dyer teaches ([0044]): “When a pedestrian meets a certain set of conditions, the computing devices 310 may log an event for a passenger pickup. As an example, the set of conditions may include that the pedestrian is within a predetermined distance, such as 0.5 meters or more or less, the pedestrian then “disappears” from the vehicle’s perception system when the vehicle’s door is open, and thereafter the door closes and the pedestrian is still not visible to the perception system. This logged event may include… a timestamp for the event.” Thus, Dyer is capable of determining that the passenger remains (i.e., a linger duration) invisible to the perception system. Dyer further teaches ([0081]): “In some instances, when assessing an inconvenience value, the server computing devices 110 may use the logs to determine how long a vehicle had to wait after being stopped at a stopping location for a passenger to enter the vehicle and close the door (in the case of a pickup) or how long the vehicle had to wait after being stopped at a stopping location for a passenger to exit the 
and wherein the autonomous vehicle is configured to close a vehicle door when no passengers are detected and the linger duration is exceeded.
Dyer teaches ([0044]): “When a pedestrian meets a certain set of conditions, the computing devices 310 may log an event for a passenger pickup. As an example, the set of conditions may include that the pedestrian is within a predetermined distance, such as 0.5 meters or more or less, the pedestrian then “disappears” from the vehicle’s perception system when the vehicle’s door is open, and thereafter the door closes and the pedestrian is still not visible to the perception system. This logged event may include… a timestamp for the event.”
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ho and Urano to incorporate the teachings of Dyer to provide that the integrated on-vehicle system is configured to determine or receive from a could server information corresponding with a linger duration during passenger onboarding and offboarding, and wherein the autonomous vehicle is configured to close a vehicle door when no passengers are detected and the linger duration is exceeded. Ho, Urano, and Dyer are each directed towards similar pursuits in the field of autonomous vehicle routing. Accordingly, one of ordinary skill in the art would be motivated to incorporate the teachings of Dyer, as doing so advantageously helps to better optimize the selection of the most convenient or least inconvenient stopping locations for picking up and dropping off passengers, as recognized by Dyer ([0081]).

Regarding claim 9, Ho, Urano, and Dyer teach the aforementioned limitations of claim 8. Ho further teaches:
the integrated on-vehicle system is separate from a logic device of the VDS.
Ho teaches ([0119]): "The fleet manager (e.g., fleet manager 303) interacts with the autonomous vehicles (e.g., autonomous vehicles 308) through an interface module, which is a module that runs on the AV platform [i.e., the interface module is a logic device of the VDS] to provide routes to the AV platform and receive data from the autonomous vehicle's sensors... In some embodiments, the AV platform sends commands to the autonomous vehicle's controls (e.g., acceleration commands, breaking commands, turning commands) through a drive-by-wire system." Therefore, the drive-by-wire system is a logic device of the integrated on-vehicle system which is separate from the interface module running on the AV platform (i.e., the VDS).

Regarding claim 12, Ho, Urano, and Dyer teach the aforementioned limitations of claim 8. Ho further teaches:
the at least one memory of the queue management system is configured to store information relating to the queue of passenger waypoints.
Ho teaches ([0119]): "The autonomous vehicle includes one or more processors (e.g., CPUs) and memory storing instructions for the modules described with reference to the autonomous vehicle. (e.g., the interface module, the AV platform, drivers for the sensors/controls). The instructions are executed by the one or more processors... The fleet manager (e.g., fleet manager 303) interacts with the autonomous vehicles (e.g., autonomous vehicles 308) through an interface module, which is a module that runs on the AV platform to provide routes to the AV platform and receive data from the autonomous vehicle's sensors." Therefore, since the interface module instructions are stored within a memory and the interface module receives routes (i.e., passenger waypoints), it follows that the routes are stored in the same memory.

Regarding claim 14, Ho, Urano, and Dyer teach the aforementioned limitations of claim 8. However, neither Ho nor Urano outright teach that the linger duration is relative to a passenger-specific condition. Dyer further teaches:
wherein the linger duration is relative to a passenger-specific condition.
Dyer teaches ([0044]): “When a pedestrian meets a certain set of conditions, the computing devices 310 may log an event for a passenger pickup. As an example, the set of conditions may include that the pedestrian is within a predetermined distance, such as 0.5 meters or more or less, the pedestrian then “disappears” from the vehicle’s perception system when the vehicle’s door is open, and thereafter the door closes and the pedestrian is still not visible to the perception system. This logged event may include… a timestamp for the event.” Dyer further teaches ([0081]): “In some instances, when assessing an inconvenience value, the server computing devices 110 may use the logs to determine how long a vehicle had to wait after being stopped at a stopping location for a passenger to enter the vehicle and close the door (in the case of a pickup) or how long the vehicle had to wait after being stopped at a stopping location for a passenger to exit the vehicle and close the door (in the case of a drop off).”
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ho, Urano, and Dyer to further incorporate the teachings of Dyer to provide that the linger duration is relative to a passenger-specific condition. Ho, Urano, and Dyer are each directed towards similar pursuits in the field of autonomous vehicle routing. Accordingly, one of ordinary skill in the art would be motivated to further incorporate the teachings of Dyer, as doing so advantageously helps to better optimize the selection of the most convenient or least 

Regarding claim 15, Ho teaches a method of autonomous transportation, comprising:
receiving, by an integrated on-vehicle system of an autonomous vehicle, passenger waypoint information corresponding to passenger pick-up and drop-off locations;
Ho teaches ([0119]): "The fleet manager (e.g., fleet manager 303) interacts with the autonomous vehicles (e.g., autonomous vehicles 308) through an interface module, which is a module that runs on the AV platform to provide routes to the AV platform and receive data from the autonomous vehicle's sensors."  Regarding the routes, Ho further teaches ([0046]): “In some of the embodiments of any of (E1)-(E3), the method includes receiving a ride request from a second passenger… wherein the request includes a requested pick-up location and a requested drop-off location for the second passenger. The method further includes updating the route for a respective vehicle of the fleet vehicles, including assigning the second passenger to be picked up and dropped off by the respective vehicle…” See also [0043]. Therefore, a route can contain an origin and a destination for a passenger (i.e., a queue of passenger waypoints) which is received by the vehicle from the fleet manager.
determining, by the integrated on-vehicle system of the autonomous vehicle, a queue of passenger waypoints;
Ho teaches ([0119]): "The fleet manager (e.g., fleet manager 303) interacts with the autonomous vehicles (e.g., autonomous vehicles 308) through an interface module, which is a module that runs on the AV platform to provide routes to the AV platform and receive data from the autonomous vehicle's sensors." Through receiving the routes from the fleet manager, the interface module updating the route for a respective vehicle of the fleet vehicles, including assigning the second passenger to be picked up and dropped off by the respective vehicle…” See also [0043]. Therefore, a route can contain an origin and a destination for a passenger (i.e., a queue of passenger waypoints) which is received by the vehicle from the fleet manager.
and determining, by the integrated on-vehicle system of the autonomous vehicle, assignments of each passenger waypoint for a virtual driver system (VDS) of the autonomous vehicle,
Ho teaches ([0119]): "The fleet manager (e.g., fleet manager 303) interacts with the autonomous vehicles (e.g., autonomous vehicles 308) through an interface module, which is a module that runs on the AV platform to provide routes to the AV platform and receive data from the autonomous vehicle's sensors." Ho further teaches ([0046]): “In some of the embodiments of any of (E1)-(E3), the method includes receiving a ride request from a second passenger… wherein the request includes a requested pick-up location and a requested drop-off location for the second passenger. The method further includes updating the route for a respective vehicle of the fleet vehicles, including assigning the second passenger to be picked up and dropped off by the respective vehicle…” See also [0043].
and wherein each passenger waypoint corresponds with one or more pick-up or drop-off locations to be stored within the autonomous vehicle,
Ho teaches ([0046]): “In some of the embodiments of any of (E1)-(E3), the method includes receiving a ride request from a second passenger… wherein the request includes a requested pick-up location and a requested drop-off location for the second passenger. The method further includes updating the route for a respective vehicle of the fleet vehicles, including assigning the second passenger to be picked up and dropped off by the respective vehicle…” See also [0043]. Ho further teaches ([0191]): "The autonomous vehicle 1410-2… includes non-transitory memory 1404… that stores instructions for one or more client routing applications 1406… In some embodiments, the client routing applications 1406 direct the autonomous vehicles 1410-2 along the selected routes. Client routing applications 1406 may be embodied as any appropriate combination of programs, firmware, operating systems, or other logical or physical aspects of the autonomous vehicle 1410-2." Thus, in order for the client routing applications 1406 to direct the autonomous vehicles along the selected routes, the routes (and by extension, the corresponding passenger waypoints) must be stored at least temporarily within the client routing applications 1406.
However, Ho does not outright teach that the integrated on-vehicle system is configured to re-manage the queue of passenger waypoints based at least in part on a detected number of passengers in the autonomous vehicle, nor that the queue of passenger waypoints corresponds to a sequential aspect of the passenger waypoints with respect to each of the passenger waypoints. Urano teaches an automotive driving system including an occupant state acquisition device, comprising:
wherein the integrated on-vehicle system is configured to re-manage the queue of passenger waypoints based at least in part on a detected number of passengers in the autonomous vehicle,
Urano teaches ([0062]): “The boarding completion state determination unit 15 determines whether or not the vehicle is in a boarding completion state based on the vehicle state acquisition device 13 and the occupant state in the occupant state acquisition device 14 in a case where autonomous driving is started.” Urano further teaches ([0049]): “The occupant state is a state of an occupant of the vehicle (a person riding in the vehicle). The occupant state includes the number of occupants.” Urano even further teaches ([0066]): “Specifically, in a case where “home” as a position of the vehicle on the map, a “single male” as an occupant state, and “between 7:00 and 8:00 in the morning on weekdays” as the time are correlated as the requirements with “A Company” that is a destination candidate in the destination candidate data, the destination setting unit 16 sets “A Company” as a destination in autonomous driving when the current time is “between 7:00 and 8:00 in the morning on weekdays”, a position on the map is “home”, and an occupant state is a “single male”.” Thus, based on a detection that the occupant state reflects that of a ‘single male’, the passenger waypoint queue is re-managed such that “A Company” becomes the destination. Urano provides an additional example in paragraph [0067], wherein an occupant state of ‘a single male and a single boy’ results in the queue being re-managed for a destination of “B Elementary School”.
wherein the queue of passenger waypoints corresponds to a sequential aspect of the passenger waypoints with respect to each of the passenger waypoints,
Urano even further teaches ([0066]): “Specifically, in a case where “home” as a position of the vehicle on the map, a “single male” as an occupant state, and “between 7:00 and 8:00 in the morning on weekdays” as the time are correlated as the requirements with “A Company” that is a destination candidate in the destination candidate data, the destination setting unit 16 sets “A Company” as a destination in autonomous driving when the current time is “between 7:00 and 8:00 in the morning on weekdays”, a position on the map is “home”, and an occupant state is a “single male”.” Here, the queue of passenger waypoints corresponds to the position of the vehicle on the map and the destination. Such a queue can be said to be sequential with respect to each of the passenger waypoints, as traveling to the destination comes sequentially after picking up the passenger (in this case, picking up at “home” and sequentially dropping off at “A Company”).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ho to incorporate the teachings of Urano to provide the integrated on-vehicle system is configured to re-manage the queue of passenger waypoints based at least in part on a detected number of passengers in the autonomous vehicle, and that the queue of passenger waypoints corresponds to a sequential aspect of the passenger waypoints with respect to each of the passenger waypoints. Ho and Urano are each directed towards similar pursuits in the field of autonomous vehicle routing. Accordingly, one of ordinary skill in the art would be motivated to incorporate the teachings of Urano, as doing so advantageously takes into consideration a relationship between an occupant state (i.e., a number of occupants) and a destination desired by the occupant, thereby improving the accuracy of automatically setting a destination desired by the occupant. This ultimately serves to improve the occupant’s convenience, as recognized by Urano ([0008]).
However, neither Ho nor Urano outright teach that the integrated on-vehicle system is configured to determine or receive from a could server information corresponding with a linger duration during passenger onboarding and offboarding, and wherein the autonomous vehicle is configured to close a vehicle door when no passengers are detected and the linger duration is exceeded. Dyer teaches a method of quantifying inconvenience for passenger pickups and drop-offs for autonomous vehicles, comprising:
and wherein the integrated on-vehicle system is configured to determine or receive from a cloud server information corresponding with a linger duration during passenger onboarding and offboarding,
Dyer teaches ([0044]): “When a pedestrian meets a certain set of conditions, the computing devices 310 may log an event for a passenger pickup. As an example, the set of conditions may include that the pedestrian is within a predetermined distance, such as 0.5 meters or more or less, the pedestrian then “disappears” from the vehicle’s perception system when the vehicle’s door is open, and thereafter the door closes and the pedestrian is still not visible to the perception system. This logged event may include… a timestamp for the event.” Thus, Dyer is capable of determining that the passenger remains (i.e., a linger duration) invisible to the perception system. Dyer further teaches ([0081]): “In some instances, when assessing an inconvenience value, the server computing devices 110 may use the logs to determine how long a vehicle had to wait after being stopped at a stopping location for a passenger to enter the vehicle and close the door (in the case of a pickup) or how long the vehicle had to wait after being stopped at a stopping location for a passenger to exit the vehicle and close the door (in the case of a drop off).” Thus, Dyer is concerned with this linger duration during both passenger onboarding and offboarding.
and wherein the autonomous vehicle is configured to close a vehicle door when no passengers are detected and the linger duration is exceeded.
Dyer teaches ([0044]): “When a pedestrian meets a certain set of conditions, the computing devices 310 may log an event for a passenger pickup. As an example, the set of conditions may include that the pedestrian is within a predetermined distance, such as 0.5 meters or more or less, the pedestrian then “disappears” from the vehicle’s perception system when the vehicle’s door  thereafter the door closes and the pedestrian is still not visible to the perception system. This logged event may include… a timestamp for the event.”
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ho and Urano to incorporate the teachings of Dyer to provide that the integrated on-vehicle system is configured to determine or receive from a could server information corresponding with a linger duration during passenger onboarding and offboarding, and wherein the autonomous vehicle is configured to close a vehicle door when no passengers are detected and the linger duration is exceeded. Ho, Urano, and Dyer are each directed towards similar pursuits in the field of autonomous vehicle routing. Accordingly, one of ordinary skill in the art would be motivated to incorporate the teachings of Dyer, as doing so advantageously helps to better optimize the selection of the most convenient or least inconvenient stopping locations for picking up and dropping off passengers, as recognized by Dyer ([0081]).

Regarding claim 17, Ho, Urano, and Dyer teach the aforementioned limitations of claim 15. Ho further teaches:
storing information relating to the queue of passenger waypoints in memory associated with the integrated on-vehicle system.
Ho teaches ([0119]): "The autonomous vehicle includes one or more processors (e.g., CPUs) and memory storing instructions for the modules described with reference to the autonomous vehicle. (e.g., the interface module, the AV platform, drivers for the sensors/controls). The instructions are executed by the one or more processors... The fleet manager (e.g., fleet manager 303) interacts with the autonomous vehicles (e.g., autonomous vehicles 308) through an interface module, which is a module that runs on the AV platform to provide routes to the AV platform and receive data from the autonomous vehicle's 

Regarding claim 18, Ho, Urano, and Dyer teach the aforementioned limitations of claim 15. However, neither Ho nor Urano outright teach that the linger duration is relative to a passenger-specific condition. Dyer further teaches:
and wherein the linger duration is relative to a passenger-specific condition.
Dyer teaches ([0044]): “When a pedestrian meets a certain set of conditions, the computing devices 310 may log an event for a passenger pickup. As an example, the set of conditions may include that the pedestrian is within a predetermined distance, such as 0.5 meters or more or less, the pedestrian then “disappears” from the vehicle’s perception system when the vehicle’s door is open, and thereafter the door closes and the pedestrian is still not visible to the perception system. This logged event may include… a timestamp for the event.” Dyer further teaches ([0081]): “In some instances, when assessing an inconvenience value, the server computing devices 110 may use the logs to determine how long a vehicle had to wait after being stopped at a stopping location for a passenger to enter the vehicle and close the door (in the case of a pickup) or how long the vehicle had to wait after being stopped at a stopping location for a passenger to exit the vehicle and close the door (in the case of a drop off).”
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ho, Urano, and Dyer to further incorporate the teachings of Dyer to provide that the linger duration is relative to a passenger-specific condition. Ho, Urano, and Dyer are each directed towards similar pursuits in the field of autonomous vehicle routing. .

Claims 4, 10-11, 13, 16, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho, Urano, and Dyer in view of Ramot et al. (US 2019/0311307 A1), hereinafter Ramot.

Regarding claim 4, Ho, Urano, and Dyer teach the aforementioned limitations of claim 1. Ho further teaches:
the queue of passenger waypoints includes a first passenger waypoint and a second passenger waypoint,
Ho teaches ([0046]): “In some of the embodiments of any of (E1)-(E3), the method includes receiving a ride request from a second passenger… wherein the request includes a requested pick-up location and a requested drop-off location for the second passenger. The method further includes updating the route for a respective vehicle of the fleet vehicles, including assigning the second passenger to be picked up and dropped off by the respective vehicle…” See also [0043]. 
 However, neither Ho nor Urano outright teach assigning waypoints after the completion of a criteria associated with the previous passenger waypoint. Ramot teaches systems and methods for planning transportation routes, comprising:
and wherein the integrated on-vehicle system is configured to assign the second passenger waypoint to the VDS after completion of a criteria associated with the first passenger waypoint,
Ramot teaches ([0027]): "Consistent with some embodiments of the present disclosure, ridesharing management server 150 may communicate with driving-control device 120F to direct autonomous vehicle 130F to pick up and drop off users 130A-130C." Thus, the autonomous vehicles of Ramot are directed to pick up and drop off (i.e., at pick up and drop off waypoints). Ramot further teaches ([0096]): "For example, ridesharing management server 150 may receive a plurality of ride requests, design an optimal path and pick-up/drop-off order for a particular assigned vehicle undertaking multiple requests, and assign additional pick-ups as the vehicle completes a part or all of the ride requests. For example, as shown in example timeline 510, a vehicle may receive a second ride request after picking up the first user and drop off the first user before dropping off the second user... As shown in example timeline 520, the vehicle may receive a second ride request after picking up the first user and drop off the second user before dropping off the first user." Thus, the ridesharing management server 150 of Ramot is capable of selecting an optimal route for multiple requests after the pickup of the first user (i.e., a criteria associated with the previous passenger waypoint). It is within the realm of the capabilities of one of ordinary skill in the art to adapt the functions of the server 150 to an onboard computing platform (such as the memory and processor(s) of Ho).
and wherein the criteria comprises a predetermined proximity to the first passenger waypoint.
Ramot teaches ([0096]): "For example, as shown in example timeline 510, a vehicle may receive a second ride request after picking up the first user and drop off the first user before dropping off the second user..." Thus, the reception of the second ride request is contingent upon picking up the first user at the first passenger waypoint (i.e., completion of a criteria based on a 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Ho, Urano, and Dyer to incorporate the teachings of Ramot to provide an autonomous vehicle wherein the integrated on-vehicle system is configured to assign each waypoint to the VDS after completion of a criteria associated with the previous passenger waypoint. Doing so would allow for prioritization of subsequent waypoints following the completion of an initial pick-up/drop-off. This is advantageous, as passenger fares can be determined based on the order of pick-ups and drop-offs, as recognized by Ramot ([0096]). This could result in greater profit in cases where higher fares might be charged to passengers who request a prioritized pick-up/drop-off.

Regarding claim 10, Ho, Urano, and Dyer teach the aforementioned limitations of claim 8. However, neither Ho nor Urano outright teach passenger waypoints corresponding with one or more sequential pick-up or drop-off locations associated with passengers of the autonomous vehicle. Ramot teaches systems and methods for planning transportation routes, comprising:
the passenger waypoints correspond with one or more sequential pick-up or drop-off locations associated with passengers of the autonomous vehicle.
Ramot teaches ([0096]): "For example, ridesharing management server 150 may receive a plurality of ride requests, design an optimal path and pick-up/drop-off order for a particular assigned vehicle undertaking multiple requests…" The Examiner notes that a pick-up/drop-off order would be sequential by nature (i.e., the ordering itself is a sequence).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Ho, Urano, and Dyer to incorporate the teachings of Ramot to provide passenger waypoints corresponding with one or more sequential pick-up or drop-off locations associated with the autonomous vehicle. Doing so would be advantageous, as knowing the sequential 

Regarding claim 11, Ho, Urano, and Dyer teach the aforementioned limitations of claim 8. However, neither Ho nor Urano outright teach assigning waypoints after the completion of a criteria associated with the previous passenger waypoint. Ramot teaches systems and methods for planning transportation routes, comprising:
the queue of passenger waypoints includes a first passenger waypoint and a second passenger waypoint,
Ramot teaches [0096]: "For example, ridesharing management server 150 may receive a plurality of ride requests, design an optimal path and pick-up/drop-off order for a particular assigned vehicle undertaking multiple requests…" The Examiner notes that an order of pick-up/drop-off location implies that there are more than one (i.e., at least a first and second) passenger waypoints.
and wherein the integrated on-vehicle system is configured to assign the second passenger waypoint to the VDS after completion of a criteria associated with the first passenger waypoint,
Ramot teaches ([0027]): "Consistent with some embodiments of the present disclosure, ridesharing management server 150 may communicate with driving-control device 120F to direct autonomous vehicle 130F to pick up and drop off users 130A-130C." Thus, the autonomous vehicles of Ramot are directed to pick up and drop off (i.e., at pick up and drop off waypoints). Ramot further teaches ([0096]): "For example, ridesharing management server 150 may receive a plurality of ride requests, design an optimal path and pick-up/drop-off order for a particular assigned vehicle undertaking multiple requests, and assign additional pick-ups as the vehicle completes a part or all of the ride requests. For example, as shown in example timeline 510, a vehicle may receive a second ride request after picking up the first user and drop off the first user before dropping off the second user... As shown in example timeline 520, the vehicle may receive a second ride request after picking up the first user and drop off the second user before dropping off the first user." Thus, the ridesharing management server 150 of Ramot is capable of selecting an optimal route for multiple requests after the pickup of the first user (i.e., a criteria associated with the first passenger waypoint). It is within the realm of the capabilities of one of ordinary skill in the art to adapt the functions of the server 150 to an onboard computing platform (such as the memory and processor(s) of Ho).
and wherein the criteria comprises a predetermined proximity to the first passenger waypoint.
Ramot teaches ([0096]): "For example, as shown in example timeline 510, a vehicle may receive a second ride request after picking up the first user and drop off the first user before dropping off the second user..." Thus, the reception of the second ride request is contingent upon picking up the first user at the first passenger waypoint (i.e., completion of a criteria based on a predetermined proximity to the first passenger waypoint), after which the second ride request is assigned.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Ho, Urano, and Dyer to incorporate the teachings of Ramot to provide an integrated on-vehicle system wherein the integrated on-vehicle system is configured to assign each waypoint to the VDS after completion of a criteria associated with the previous passenger waypoint. Doing so would allow for prioritization of subsequent waypoints following the completion of 

Regarding claim 13, Ho, Urano, and Dyer teach the aforementioned limitations of claim 8. However, neither Ho nor Urano outright teach the adjustment of the queue of passenger waypoints when the autonomous vehicle receives new passenger waypoints. Ramot teaches systems and methods for planning transportation routes, comprising:
the integrated on-vehicle system is configured to adjust the queue of passenger waypoints when the autonomous vehicle receives new passenger waypoints.
Ramot teaches ([0083]): "At step 419, ridesharing management server 150 may receive a second ride request from a second user. In some embodiments, the second user request may be a street hailing request received directly by the vehicle while the first user is still inside, namely, before dropping off the first user. The vehicle may then undertake the second ride request, if the first user permits subsequent pick-ups. In some embodiments, the driver of the vehicle may input the second ride request information through a driver device, for example, driver device 120D associated with driver 130D. The input may inform ridesharing management server 150 that the vehicle has undertaken a second ride request or may further include the pick-up location and destination information of the second user. Ridesharing management server 150 may then accordingly determine whether to assign additional pick-ups to the same vehicle and may further send direction information guiding the vehicle to the second user's destination." It is within the realm of the capabilities of one of ordinary skill in the art to adapt the functions of the server 150 to an onboard computing platform (such as the memory and processor(s) of Ho).


Regarding claim 16, Ho, Urano, and Dyer teach the aforementioned limitations of claim 15. However, neither Ho nor Urano outright teach the adjustment of the queue of passenger waypoints when the autonomous vehicle receives new passenger waypoints. Ramot teaches systems and methods for planning transportation routes, comprising:
managing the queue of passenger waypoints further comprises adjusting the queue of sequential waypoints when the autonomous vehicle receives new passenger waypoints.
Ramot teaches ([0096]): "For example, ridesharing management server 150 may receive a plurality of ride requests, design an optimal path and pick-up/drop-off order for a particular assigned vehicle undertaking multiple requests…" The Examiner notes that a pick-up/drop-off order would be sequential by nature (i.e., the ordering itself is a sequence). Ramot further teaches ([0083]): "At step 419, ridesharing management server 150 may receive a second ride request from a second user. In some embodiments, the second user request may be a street hailing request received directly by the vehicle while the first user is still inside, namely, before dropping off the first user. The vehicle may then undertake the second ride request, if the first user permits subsequent pick-ups. In some may further include the pick-up location and destination information of the second user. Ridesharing management server 150 may then accordingly determine whether to assign additional pick-ups to the same vehicle and may further send direction information guiding the vehicle to the second user's destination." It is within the realm of the capabilities of one of ordinary skill in the art to adapt the functions of the server 150 to an onboard computing platform (such as the memory and processor(s) of Ho).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Ho, Urano, and Dyer to incorporate the teachings of Ramot to provide a method wherein managing the queue of passenger waypoints comprises adjusting the queue of passenger waypoints when the autonomous vehicle receives new passenger waypoints. Doing so would allow the autonomous vehicle system to quickly adjust to additional passenger requests. In practice, this would serve to reduce autonomous vehicle downtime, as the vehicle would be able to effectively determine its next desired waypoint when presented with additional information. Through reducing vehicle downtime, more user requests can be accommodated, potentially resulting in greater profit from the increased number of paid fares.

Regarding claim 19, Ho, Urano, and Dyer teach the aforementioned limitations of claim 15. However, neither Ho nor Urano outright teach assigning waypoints after the completion of a criteria associated with the previous passenger waypoint. Ramot teaches systems and methods for planning transportation routes, comprising:
the queue of passenger waypoints includes a first passenger waypoint and a second passenger waypoint,
Ramot teaches [0096]: "For example, ridesharing management server 150 may receive a plurality of ride requests, design an optimal path and pick-up/drop-off order for a particular assigned vehicle undertaking multiple requests…" The Examiner notes that an order of pick-up/drop-off location implies that there are more than one (i.e., at least a first and second) passenger waypoints.
and wherein assigning the second passenger waypoint is performed after completion of a criteria associated with the first passenger waypoint by the autonomous vehicle,
Ramot teaches ([0027]): "Consistent with some embodiments of the present disclosure, ridesharing management server 150 may communicate with driving-control device 120F to direct autonomous vehicle 130F to pick up and drop off users 130A-130C." Thus, the autonomous vehicles of Ramot are directed to pick up and drop off (i.e., at pick up and drop off waypoints). Ramot further teaches ([0096]): "For example, ridesharing management server 150 may receive a plurality of ride requests, design an optimal path and pick-up/drop-off order for a particular assigned vehicle undertaking multiple requests, and assign additional pick-ups as the vehicle completes a part or all of the ride requests. For example, as shown in example timeline 510, a vehicle may receive a second ride request after picking up the first user and drop off the first user before dropping off the second user... As shown in example timeline 520, the vehicle may receive a second ride request after picking up the first user and drop off the second user before dropping off the first user
and wherein the criteria comprises a predetermined proximity to the first passenger waypoint.
Ramot teaches ([0096]): "For example, as shown in example timeline 510, a vehicle may receive a second ride request after picking up the first user and drop off the first user before dropping off the second user..." Thus, the reception of the second ride request is contingent upon picking up the first user at the first passenger waypoint (i.e., completion of a criteria based on a predetermined proximity to the first passenger waypoint), after which the second ride request is assigned.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Ho, Urano, and Dyer to incorporate the teachings of Ramot to provide a method wherein assigning each passenger waypoint is performed after completion of a criteria associated with the previous passenger waypoint by the autonomous vehicle. Doing so would allow for prioritization of subsequent waypoints following the completion of an initial pick-up/drop-off. This is advantageous, as passenger fares can be calculated based on the order of pick-ups and drop-offs, as recognized by Ramot ([0096]). This could result in greater profit in cases where higher fares might be charged to passengers who request a prioritized pick-up/drop-off.

Regarding claim 20, Ho, Urano, Dyer, and Ramot teach the aforementioned limitations of claim 19. However, neither Ho nor Urano outright teach that the criteria comprises completion of a first passenger pickup or drop-off. Ramot further teaches:
the criteria further comprises completion of a first passenger pickup or drop-off.
Ramot teaches ([0096]): "For example, ridesharing management server 150 may receive a plurality of ride requests, design an optimal path and pick-up/drop-off order for a particular assigned vehicle undertaking multiple requests, and assign additional pick-ups as the vehicle completes a part or all of the ride requests. For example, as shown in example timeline 510, a vehicle may receive a second ride request after picking up the first user and drop off the first user before dropping off the second user... As shown in example timeline 520, the vehicle may receive a second ride request after picking up the first user and drop off the second user before dropping off the first user." Thus, the ridesharing management server 150 of Ramot is capable of selecting an optimal route for multiple requests after the pickup of the first user (i.e., the criteria for assigning waypoints comprises completion of the pickup of the first user). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Ho, Urano, Dyer, and Ramot to further incorporate the teachings of Ramot to provide a method wherein the criteria associated with the previous passenger waypoint by the autonomous vehicle comprises completion of a previous passenger pickup or drop-off. Doing so would allow for prioritization of subsequent waypoints following the completion of an initial pick-up/drop-off. This is advantageous, as passenger fares can be calculated based on the order of pick-ups and drop-offs, as recognized by Ramot ([0096]). This could result in greater profit in cases where higher fares might be charged to passengers who request a prioritized pick-up/drop-off.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Donnelly et al. (US 2018/0342157 A1) teaches systems and methods for determining autonomous vehicle user boarding times, including determining estimated boarding durations. Rakah et al. (US 2018/0211541 A1) teaches an automated ridesharing dispatch system capable of prepositioning empty vehicles based on predicted future demand, including the alteration of vehicle routes when presented with additional requests.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK T GLENN III whose telephone number is (571)272-5078. The examiner can normally be reached M-F 7:30AM - 4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/F.T.G./Examiner, Art Unit 3662      

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662